Title: From John Adams to Benjamin Stoddert, 31 July 1800
From: Adams, John
To: Stoddert, Benjamin



Dear Sir
Quincy July 31st 1800

Inclosed is a list of grounds, which I have determine to purchase for the United States for a Ship yard & a dock yard. Inclosed also is a platt of those grounds, & a letter from Aaron Putnam Esqr of the 29 of July. I pray you to authorize him, to purchase all the lands, according to the list & platt, & to transmit him the ten thousand dollars, to enable him to fulfill immediately the contracts, he has already made. It is of vast importance to the United States, to embrace the present opportunity of obtaining those lands.
With great esteem &c
